Order, Supreme Court, New York County (Harold B. Beeler, J.), entered June 10, 2005, which granted defendant Butler Rogers Baskett’s motion to preclude plaintiff from amending its expert disclosure, unanimously affirmed, without costs.
In this action alleging architect malpractice, the motion court properly denied leave to amend to add an additional theory of damages in light of, inter alia, plaintiffs prolonged resistance to disclosure regarding such damages and the fact that the amendment was sought virtually on the eve of trial (cf. Lissak v Cerabona, 10 AD3d 308 [2004]). Concur—Tom, J.P., Friedman, Nardelli and Sweeny, JJ.